Exhibit 99.1 Bezeq The Israel Telecommunication Corporation Ltd. Condensed Consolidated Interim Financial Statements as at June 30, 2013 (Unaudited) The information contained in these financial statements constitutes a translation of the financial statements published by the Company.The Hebrew version was submitted by the Company to the relevant authorities pursuant to Israeli law, and represents the binding version and the only one having legal effect.This translation was prepared for convenience purposes only. Condensed Consolidated Interim Financial Statements as at June 30, 2013 (unaudited) Contents Page Auditors’ Report 2 Condensed Consolidated Interim Financial Statements as at June 30, 2013 (unaudited) Condensed Consolidated Interim Statements of Financial Position 3 Condensed Consolidated Interim Statements of Income 5 Condensed Consolidated Interim Statements of Comprehensive Income 6 Condensed Consolidated Interim Statements of Changes in Equity 7 Condensed Consolidated Interim Statements of Cash Flows 12 Notes to the Condensed Consolidated Interim Financial Statements 14 Somekh Chaikin 8 Hartum Street, Har Hotzvim PO Box 212, Jerusalem 91001 Israel Telephone 972 25312000 Fax 972 25312044 Internetwww.kpmg.co.il Review Report to the Shareholders of “Bezeq” -The Israel Telecommunication Corporation Ltd. Introduction We have reviewed the accompanying financial information of “Bezeq” -The Israel Telecommunication Corporation Ltd. and its subsidiaries (hereinafter – “the Group”) comprising of the condensed consolidated interim statement of financial position as of June 30, 2013 and the related condensed consolidated interim statements of income, comprehensive income, changes in equity and cash flows for the six and three month periods then ended. The Board of Directors and Management are responsible for the preparation and presentation of interim financial information for these interim periods in accordance with IAS 34 “Interim Financial Reporting”, and are also responsible for the preparation of financial information for these interim periods in accordance with Section D of the Securities Regulations (Periodic and Immediate Reports), 1970. Our responsibility is to express a conclusion on interim financial information for these interim periods based on our review. We did not review the condensed interim financial information of certain consolidated subsidiaries whose assets constitute approximately 2% of the total consolidated assets as of June 30, 2013, and whose revenues constitute approximately 1.5% of the total consolidated revenues for the six and three month periods then ended. The condensed interim financial information of those companies was reviewed by other auditors whose review reports thereon were furnished to us, and our conclusion, insofar as it relates to amounts included for such companies, is based solely on the said review reports of the other auditors. Scope of Review We conducted our review in accordance with Standard on Review Engagements 1, "Review of Interim Financial Information Performed by the Independent Auditor of the Entity" of the Institute of Certified Public Accountants in Israel. A review of interim financial information consists of making inquiries, primarily of persons responsible for financial and accounting matters, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with generally accepted auditing standards in Israel and consequently does not enable us to obtain assurance that we will become aware of all significant matters that might have been identified in an audit. Accordingly, we do not express an audit opinion. Conclusion Based on our review and the review reports of other auditors, nothing has come to our attention that causes us to believe that the accompanying financial information is not prepared, in all material respects, in accordance with IAS 34. In addition to that mentioned in the previous paragraph, based on our review and the review reports of other auditors, nothing has come to our attention that causes us to believe that the abovementioned interim financial information does not comply, in all material respects, with the disclosure requirements of Section D of the Securities Regulations (Periodic and Immediate Reports), 1970. Without qualifying our abovementioned conclusion, we draw attention to lawsuits filed against the Group which cannot yet be assessed or the exposure in respect thereof cannot yet be estimated, as set forth in Note 5. /s/ Somekh Chaikin Somekh Chaikin Certified Public Accountants (Isr.) August 4, 2013 2 Condensed Consolidated Interim Financial Statements as at June 30, 2013 (unaudited) Condensed Consolidated Interim Statements of Financial Position June 30, 2013 June 30, 2012 December 31, 2012 (Unaudited) (Unaudited) (Audited) Assets Note NIS million NIS million NIS million Cash and cash equivalents Investments, including derivatives Trade receivables Other receivables Inventory Assets classified as held for sale 97 28 44 Total current assets Investments, including derivatives 89 95 90 Trade and other receivables Property, plant and equipment Intangible assets Deferred and other expenses Investments in equity-accounted investees (mainly loans) Deferred tax assets 66 * * Total non-current assets Total assets 3 Condensed Consolidated Interim Financial Statements as at June 30, 2013 (unaudited) Condensed Consolidated Interim Statements of Financial Position (Contd.) June 30, 2013 June 30, 2012 December 31, 2012 (Unaudited) (Unaudited) (Audited) Liabilities NIS million NIS million NIS million Debentures, loans and borrowings Trade payables Other payables, including derivatives Current tax liabilities Provisions Employee benefits * * Dividend payable Total current liabilities Debentures Loans Employee benefits * * Other liabilities 81 79 62 Provisions 67 70 66 Deferred tax liabilities 48 55 55 Dividend payable - - Total non-current liabilities Total liabilities Total equity * * Total liabilities and equity /s/ Shaul Elovitch /s/ Stella Handler /s/ David "Dudu" Mizrahi Shaul Elovitch Stella Handler David "Dudu" Mizrahi Chairman of the Board CEO Deputy CEO and CFO Date of approval of the financial statements: August 4, 2013 * Restated following retrospective application of the amendment to IAS 19 - Employee Benefits. See Note 3.2C. The attached notes are an integral part of these condensed consolidated interim financial statements. 4 Condensed Consolidated Interim Financial Statements as at June 30, 2013 (unaudited) Condensed ConsolidatedInterim Statements ofIncome Six months ended Three months ended Year ended June 30 June 30 December 31 (Unaudited) (Unaudited) (Unaudited) (Unaudited) (Audited) NIS million NIS million NIS million NIS million NIS million Revenues (Note 8) Cost of Activities Depreciation and amortization Salaries * General and operating expenses(Note 9) Other operating expenses (income), net (Note 10) ) (6 ) ) 17 ) Operating profit Financing expenses (income) Financing expenses * Financing income ) Financing expenses, net 51 33 27 77 Profit after financing expenses, net Share in losses of equity-accounted investees ) Profit before income tax Income tax * Profit for the period Attributable to: Owners of the Company * Non-controlling interests - 6 - (3 ) 6 Profit for the period Earnings per share (NIS) Basic and diluted earnings per share * Restated following retrospective application of the amendment to IAS 19 - Employee Benefits. See Note 3.2C. The attached notes are an integral part of these condensed consolidated interim financial statements 5 Condensed Consolidated Interim Financial Statements as at June 30, 2013 (unaudited) Condensed Consolidated Interim Statements of Comprehensive Income Six months ended Three months ended Year ended June 30 June 30 December 31 (Unaudited) (Unaudited) (Unaudited) (Unaudited) (Audited) NIS million NIS million NIS million NIS million NIS million Profit for the period * Items of other comprehensive income not transferred to profit or loss Actuarial gains, net of tax - ) Items of other comprehensive income (net of tax) to be transferred to profit or loss subsequent to initial recognition in comprehensive income ) (8
